Citation Nr: 0506142	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-21 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action by the 
Seattle, Washington, Department of Veterans Affairs (VA), 
regional office (RO) that denied entitlement to service 
connection for bilateral defective hearing.  In April 2004 
the veteran appeared and gave testimony at an RO hearing 
before the undersigned.  A transcript of this hearing is of 
record.  


FINDING OF FACT

Defective hearing was not clinically demonstrated for many 
years after service and is unrelated to service.


CONCLUSION OF LAW

Defective hearing was not incurred in or aggravated by 
service nor may service connection for bilateral neurosensory 
hearing loss be so presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002).

The Act and implementing regulations require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, it is noted that in May 2002 and May 2004 the 
RO sent the veteran letters that told him what evidence VA 
was responsible for obtaining, and what evidence he was 
responsible for.  The May 2004 letter specifically told him 
to submit relevant evidence in his possession.  The statement 
of the case and the supplemental statements of the case, 
explained to the veteran why his disability had been 
evaluated as it had, and also furnished him with the criteria 
for granting service connection for his hearing disability.  
This information served to inform him of the evidence needed 
to substantiate his claim.  At his hearing, the veteran was 
advised that the evidence needed to substantiate his claim 
was a medical opinion linking his current hearing loss to 
service.

The Pelegrini Court also held that VCAA notice should 
generally be provided prior to the initial adverse decision 
on the claim.  Pelegrini v. Principi, at 119-120.  However, 
the Court specified that its decision was not meant to 
invalidate decisions already made.  Id, at 120.  It was 
sufficient for the Board to ensure that proper notice was 
ultimately provided.  Id., at 120, 122-4.  

The Court went on to say, however, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision.  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

With respect to VA's duty to assist, the Board notes during 
this appeal, the veteran was afforded a VA audiological 
examination in May 2003 to determine whether he had hearing 
loss for VA compensation purposes, and to obtain an opinion 
as to the relationship between current hearing loss and 
service.  The examination contained the necessary findings 
and opinion.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  VA has also associated with the claims folder the 
veteran's service medical records and copies of the 
transcript of his testimony at the April 2004 hearing before 
the undersigned.  In light of the foregoing, as well as the 
veteran's submission of additional evidence in May 2004, the 
Board finds that there is no pertinent identified evidence 
that has not been accounted for.  Thus the Board will thus 
proceed with the consideration of this case.  

Factual Basis

On the veteran's November 1965 examination prior to service 
entrance, no pertinent abnormalities were noted on clinical 
evaluation. On audiological evaluation pure tone thresholds 
in the left ear were as follows: 



Hertz	500	1,000	2,000	3,000	4,000	

Right	5(10)	-5(5)	-5(5)	-10(0)	0(10)
Left	 	-5(10)	-10(0)	0(10)	10(20)	-5(5)

(The figures in parentheses are reported pursuant to 
International Standards Organization (ISO) criteria in order 
to facilitate data comparison. Audiometric findings were 
recorded pursuant to American Standards Association (ASA) 
standards prior to October 31, 1967, for service audiometric 
studies.) The veteran's service medical records reveal no 
complaints, findings, or diagnosis indicative of hearing 
loss. 

On the veteran's December 1967 examination prior to service 
discharge, no pertinent abnormalities were reported on 
clinical evaluation. Audiometric testing revealed:

Hertz	500	1,000	2,000	3,000	4,000	

Right	0	0	0	X	0
Left	 	0	0	0	X	20

On VA examination at a VA facility on Franklin Street, in 
Oakland, California, in May 1968, the veteran's ears were 
evaluated as normal. It was indicated that a hearing loss was 
not noted.  At that time he was employed by a telephone 
company providing building service.

On a VA audiological examination in May 2003 the veteran 
reported that he had been on the front lines as a medic in 
Vietnam, where he was exposed to hazardous noise.  After 
service he had been employed as a lineman, where he had 
experienced noise exposure, but used ear protection.  On 
audiology examination his puretone thresholds in the ears 
were as follows: 



Hertz	500	1,000	2,000	3,000	4,000

Right	20	20	20	25	30
Left	 	15	20	35	50	45

Speech discrimination was 100 percent in the right ear and 
100 percent in the left ear.  

The veteran was found to have moderate sensorineural hearing 
loss.  On the question of whether the veteran's service in 
the military caused his hearing loss, on a more likely than 
not basis, the examiner answered, no.  The rationale for this 
opinion was that the veteran's hearing was normal at the time 
of service discharge.  

After a private audiological examination in February 2004 the 
assessment was moderately severe hearing loss bilaterally.  

During an April 2004 hearing before the undersigned at the RO 
the veteran stated that he was a medic and assigned to an 
armored unit in Vietnam.  The veteran said he was constantly 
exposed to the engine noise from armored vehicles.  He also 
stated that he was exposed to tank gunfire while in Vietnam.  

The veteran's wife stated that she was a nurse and began 
dating the veteran while he was in the military.  She said 
that she noticed that the veteran played rock and roll music 
very loud when they first began dating, and recalled 
wondering if the veteran's ears were blocked.  The veteran 
and his wife recalled that he had undergone a hearing test at 
the time of the VA examination in 1968.  The veteran recalled 
being told that he had a 30 percent hearing loss, but that it 
was noncompensable.

The veteran underwent an audiology examination by a private 
physician in May 2004.  The veteran had greater than 40 
decibels of hearing loss at 3000, and 4000 Hertz on the left, 
and at 4000 Hertz on the right.  At all other relevant 
frequencies hearing loss was less than 30 decibels.  Speech 
discrimination was 100 percent on the right and 92 percent on 
the left.  The examiner noted that the veteran had a history 
of noise exposure during two years of service in the Army, 
and was in front of cannon in 1967, and had a history of ear 
pain at that time and in the early 1990's.  The examiner did 
not express an opinion as to the etiology of the hearing 
loss.

Legal Analysis.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110. Service 
connection for high frequency neurosensory hearing loss may 
be granted on a presumptive basis if it manifests to a 
compensable degree within one year following discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. Service connection may be granted for disability 
diagnosed after service if all the evidence indicates that it 
had its onset during service. 38 C.F.R. § 3.303(d) (2004).

In addition, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The courts have interpreted the law and regulations as 
meaning that service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in- 
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The service medical records contain no clinical findings 
indicative of hearing loss for VA purposes.  The Board notes, 
however, that the absence of in-service evidence of hearing 
disability during service (i.e., one meeting the requirements 
of section 3.385, as noted above) is not fatal to the claim.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); 38 
C.F.R. § 3.303(d).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

However, the Board notes that the post service clinical 
record shows no evidence of any hearing loss until 2003, many 
years subsequent to service.  The veteran has testified that 
he was told he had a hearing loss after the 1968 VA 
examination; but, the report of that examination contains no 
indication of hearing loss, and contains the affirmative 
declaration that there was no hearing loss.

Moreover, the only competent opinion as to the etiology of 
the hearing loss is that reported on the May 2003, VA 
examination for hearing loss.  That opinion is against the 
claim.  The examiner opined, essentially, that it was 
unlikely that the veteran's current hearing loss was related 
to his period of service.  

The May 2004, examination notes the history of in-service 
noise exposure, but contains no opinion as to whether the 
current hearing loss is related to service.  Thus, it has no 
probative weight on the question of etiology.

Further, with respect to the veteran's own assessment and 
that of his wife, the Board acknowledges that, as a former 
medic and a nurse, the veteran and his spouse have some 
medical knowledge.  The Board notes, however, that neither 
the veteran nor his wife has claimed specialized knowledge in 
audiology.  As such, they lack the capacity to express a 
competent opinion as to medical causation.  In fact, the 
Court has held that a medical professional is not competent 
to opine as to matters outside the scope of his or her 
expertise.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see Pond v. West, 12 Vet. App. 341, 345 (1999); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that in adjudicating a claim, VA can consider that the 
veteran has a personal interest in the outcome of the 
proceeding).  

The veteran's representative has pointed to the provisions of 
38 U.S.C.A. § 1154(b) pertaining to presumptions for 
disabilities claimed by veteran's who participated in combat.  
The courts have interpreted these provisions as meaning that 
an injury reported by a combat veteran as having occurred in 
such combat will be presumed to have occurred.  However, even 
under § 1154(b), service connection requires evidence of 
current disability and a link between the current disability 
and the injury incurred in combat.  Shedden v. Principi, at 
1167; Caluza v. Brown, at 505.

In accordance with 38 U.S.C.A. § 1154(b), the Board has 
accepted the veteran's report of acoustic trauma during 
service, but does not find satisfactory evidence of a link 
between the current hearing loss and in-service acoustic 
trauma.

The Board has also considered the contention that the veteran 
did not recall actually receiving an examination prior to 
service separation.  The report of the separation examination 
contains specific findings as to the veteran's hearing, 
vision, weight, blood pressure, scars, and dentation.  It 
also contains the results of blood work, and reports a chest 
X-ray.  It also records a specific medical history.  It 
contains several diagnoses reportedly based on the findings 
during that examination.  The examination report is signed by 
two physicians and a dentist.  Given the level of detail and 
specific findings, it appears that the examination was 
actually conducted.

Even if the examination was not conducted, there is no 
competent opinion linking current hearing loss to service.  
Because of the absence of such evidence, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for hearing loss.  Service connection 
for this disability must therefore be denied.  


ORDER

Entitlement to service connection for bilateral defective 
hearing is denied.  


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


